Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered July 9, 1981, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, *807after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and certain statements made to the police.
Ordered that the judgment is affirmed.
We find no error in the trial court’s denial of the defendant’s motion for a severance on the ground that the defenses of the defendant and of his codefendant were antagonistic (see, People v Cruz, 66 NY2d 61, cert granted — US —, 106 S Ct 2888). The defendant has failed to demonstrate that the ruling resulted in prejudice or substantially impaired his defense (see, People v Cruz, supra). We reject his contention that severance was required by the rule of Bruton v United States (391 US 123).
We have examined the defendant’s remaining contentions and have found them to be either unpreserved for appellate review or lacking in merit. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.